Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered February 8, 2006, convicting him of criminal possession of a weapon in the third degree and criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied the effective assistance of counsel because his counsel did not object to the defendant’s appearance in court in prison attire until the end of the first day of jury selection (see People v Turner, 5 NY3d 476 [2005]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Marshall, 2 AD3d 1157 [2003]).
The defendant’s remaining contentions are without merit. Mastro, J.P, Fisher, Miller and Garni, JJ., concur.